FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MISAEL VENCES MAYA, AKA Misael                   No. 13-73496
Maya, AKA Leonel Morales Carmona,
AKA Misael Quintero,                             Agency No. A077-287-810

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE and WATFORD, Circuit Judges.

      Misael Vences Maya, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision finding him removable and denying his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. §

1252. We grant the petition for review and remand.

      When the BIA concluded that Vences Maya is removable due to a controlled

substance conviction, it did not have the benefit of this court’s opinion in Medina-

Lara v. Holder, 771 F.3d 1106 (9th Cir. 2014) (examining record of conviction).

We remand for the BIA to reconsider Vences Maya’s removability in light of this

intervening opinion.

      In light of this disposition, we do not reach Vences Maya’s remaining

contentions.

      We do not consider the extra-record materials that Vences Maya submitted

with his briefs. See 8 U.S.C. § 1252(b)(4)(A) (the court’s review is limited to the

administrative record); Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc)

(new evidence may be added to the record through a motion to reopen with the

agency).

      We grant Vences Maya’s motion for leave to file a supplemental brief.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-73496